Citation Nr: 1043597	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether the reduction in rating for right glenohumeral 
subluxation, status post AC tear, claimed as right shoulder pain, 
from 20 to 10 percent, effective March 1, 2010, was proper.

3.  Whether the reduction in rating for lumbar radiculopathy of 
the right lower extremity, from 10 to 0 percent, effective March 
1, 2010, was proper.

4.  Whether the reduction in rating for lumbar radiculopathy of 
the left lower extremity, from 10 to 0 percent, effective March 
1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on from April 1999 to August 2006, to 
include service in Iraq and Afghanistan.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), located in Winston-Salem, 
North Carolina.  After appealing to the Board, the appellant 
proffered testimony before the undersigned Acting Veterans Law 
Judge (AVLJ) in Washington, DC, in October 2010.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.

The appellant has filed a notice of disagreement concerning the 
issues involving disability rating reductions.  The notice of 
disagreement was submitted in October 2010.  See Board Hearing 
Transcript.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not been 
addressed in a statement of the case, the issue should be 
remanded to the RO/AMC for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the appellant has not been sent a statement of the case 
with respect to these issues, and the remand action below 
addresses these items.

The three issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant experienced multiple war-time stressors while 
stationed in Iraq and Afghanistan.  

2.  PTSD related to the stressors has been diagnosed in a 
clinical setting.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD was 
incurred in or aggravated by his military service.  38 U.S.C.A. 
§§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010) and 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 
39,843-39,852).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with this issue given the favorable nature 
of the Board's decision with regard to the issue of service 
connection.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of an appellant's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The appellant contends that while he was stationed in Afghanistan 
and Iraq, he was witness to and a participant in many stressful 
events.  He has claimed that when in Afghanistan, his unit 
received mortar and small-arms fire by the enemy.  With respect 
to Iraq, he has stated that when he would go outside the base 
perimeter, he was in fear of running over (or near) an imbedded 
explosive device (IED) or other bomb material.  The appellant, 
along with his representative, has claimed that these nearly 
daily brushes with death were an extremely stressful situation 
which, in turn, led to the development of PTSD, from which the 
appellant now suffers.

With respect to PTSD, eligibility for a PTSD service connection 
award requires that three elements must be present according to 
VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the service 
member engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the service member's service, the service member's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department 
evidence that the service member engaged in combat or that the 
service member was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(t) (2010).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the United 
States Court of Veterans Appeals, hereinafter the Court, took 
judicial notice of the mental health profession's adoption of the 
DSM-IV in May 1994 (first printing) and its more liberalizing 
standards to establish a diagnosis of PTSD, specifically, a 
change from an objective "would evoke. . . in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen, 
10 Vet. App. 128, 140- 41 (1997). 

For the purposes of establishing service connection, a stressor 
is an event experienced by the service member during active 
service that is outside the range of normal human experience and 
that would be markedly disturbing to almost anyone.  Examples of 
such events are experiencing an immediate threat to one's life, 
or witnessing another person being seriously injured or killed.  
It is the distressing event, rather than the mere presence in a 
"combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Relative to PTSD, if the evidence shows that the service member 
was engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not related to 
combat with the enemy, a history of a stressor as related by the 
service member is, in itself, insufficient.  Service records must 
support the assertion that the service member was subjected to a 
stressor of sufficient gravity to evoke the symptoms in almost 
anyone.  Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, and 
date of occurrence.  Manual M21-1, Part VI, para. 7 .46(e),(f) 
(Dec. 21, 1992).

Additionally, with regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether the service member "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military citations 
or other supportive evidence, that the appellant was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the appellant's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the appellant's testimony is 
found to be 'satisfactory,' e.g., credible, and 'consistent with 
the circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2010).

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The amended version of 38 C.F.R. 
§ 3.304(f) is not applicable to the claim now before the Board.  

The appellant's principal claimed stressors have to do with 
combat, being fired upon by the enemy, and related to the 
appellant being in a war zone or hostile territory.  The 
stressors do involve the appellant being in an area that received 
enemy fire.  The stressors were incurred while the appellant was 
stationed in Iraq and Afghanistan, and include being subject to 
IEDs and ambushes.  He was not a recipient of a valour-type award 
which would indicate actual combat against the enemy.  
Nevertheless, the appellant may be deemed to have served in a war 
area if it is shown that the appellant was stationed in a 
location that subjected him to combat-type situations.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2004), and 38 
C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).

The appellant has proffered numerous statements, both written and 
testimonial, that discuss his duties and observations while he 
was stationed in hostile territory.  Given the time periods 
during which he was assigned to Afghanistan and Iraq and the type 
of incidents he reported that were stressful, the Board finds 
this information is sufficient to corroborate that the appellant 
was exposed to significant, life-affecting stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 
3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  After 
review of the evidence the Board finds that service personnel 
records and the historical information concerning the appellant's 
unit, proffered by the appellant, establish that the appellant 
served in a hostile area.  As his stressors are consistent with 
service and an individual stationed in a hostile territory, the 
Board finds no further verification of the appellant's stressors 
are necessary.

During the course of this appeal, the appellant has been treated 
by VA medical providers, and they have concluded that he suffers 
from the symptoms and manifestations of posttraumatic stress 
disorder (PTSD).  He has undergone treatment for this mental 
disorder.  The medical treatment records suggest and indicate 
that the appellant's PTSD was and is the result of his service in 
Afghanistan and Iraq.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents a valid diagnosis of PTSD related to 
stressful experiences the appellant reported he underwent during 
his service in Iraq and Afghanistan.  Accordingly, after careful 
review of all the evidence of record, the Board finds that the 
appellant manifests PTSD that is the result of stressors he 
experienced while overseas in an extremely hostile area.  The 
Board therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Entitlement to service connection for PTSD is granted.  




REMAND

As noted in the Introduction, the appellant has expressed 
disagreement with the RO's reduction of his disability ratings 
for lumbar radiculopathy of both lower extremities and a right 
shoulder disorder.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and these 
issues must be REMANDED so that a statement of the case on the 
underlying claim that adequately notifies the appellant of the 
action necessary to perfect an appeal may be provided.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

The AMC should issue a statement of the 
case as to the issues of (1) whether the 
reduction in rating for right glenohumeral 
subluxation, status post AC tear, claimed 
as right shoulder pain, from 20 to 10 
percent, effective March 1, 2010, was 
proper; (2) whether the reduction in rating 
for lumbar radiculopathy of the right lower 
extremity, from 10 to 0 percent, effective 
March 1, 2010, was proper; and (3) whether 
the reduction in rating for lumbar 
radiculopathy of the left lower extremity, 
from 10 to 0 percent, effective March 1, 
2010, was proper.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AMC should 
allow the appellant and his accredited 
representative the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


